In an action to recover damages for personal injuries sustained during an operation performed upon plaintiff in the defendant hospital, the third-party defendant (Mountain), who was impleaded by said hospital on its third-party complaint against him, appeals from an order of the Supreme Court, Nassau County, dated August 8, 1960, which denied his motion (see 24 Misc 2d 892) to dismiss such third-party complaint for patent insufficiency (Rules Civ. Prac., rule 106, subd. 4; Civ. Prac. Act, § 193-a). Order affirmed, with $10 costs and disbursements. No opinion. Beldock, P. J., Kleinfeld and Rabin, JJ., concur; Ughetta and Hill, JJ., dissent,